Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8 of U.S. Patent No. 8,772,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to siRNAs, compositions, and methods of treating or preventing fibrosis using these siRNAs. The patent claims anticipate the instant claims because the siRNAs claimed include SEQ ID NOs: 2/3, 6/7, 8/9, 24/25 and 54/55, which are targeted to regions recited in the instant claims (see table 1 of the specification).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,273,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent .

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,637,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to methods of treating or preventing pulmonary fibrosis by administering specific siRNA sequences. The sequences recited in the patent claims include SEQ ID NOs: 2/3, 4/5, 6/7, 8/9, 10/11, 12/13, 16/17, 18/19, 20/21, 22/23, 24/25, 26/27, 28/29, 30/31, 32/33, 36/37 or 54/55, which are targeted to regions recited in the instant claims (see table 1 of the specification). The patent claims are therefore a species that would anticipate the instant claims, which are directed more generically to a treatment of any type of fibrosis.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,215,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to siRNAs targeted to positions 1285-1305, 1548-1579 or 1700-1726 of SEQ ID NO: 1 and methods of treating fibrosis using these siRNAs. The patent claims are therefore a species that would anticipate claims 1 and 2, which are not limited to these regions. With regard to claim 3, the person of ordinary skill in the art . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Quay et al. (US 2010/0105134, cited on IDS).
Quay et al. disclose siRNAs to TGF and methods for their use. These siRNAs include SEQ ID NOs: 114373, 114390 and 114393, which correspond to instant SEQ ID NOs: 5, 31 and 33, respectively and thus target positions 1285-1318, 1700-1726 and . 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by He et al. (WO 2007/079224, cited on IDS).
He et al. disclose siRNAs targeted to TGF- and methods for their use. He et al. disclose (see table 7b) a sequence designated as 1435 and a sequence designated as 1436, both of which target positions 1434 to 1463 of SEQ ID NO: 1. He et al. further disclose a sequence designated as 1547 which targets positions 1548-1579 of SEQ ID NO: 1. He et al. disclose at pages 30-32 that the siRNA can be formulated as a pharmaceutical composition. Methods of using the siRNAs to reducing gene expression in a cell by administering the siRNAs of the invention are disclosed at paragraph 13. While He et al. do not explicitly disclose that these methods have the effect of preventing or treating fibrosis, because the method disclosed by He et al. shares the . 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lu et al. (WO 2009/061417, cited on IDS).
Lu et al. disclose siRNAs to TGF and methods for their use. One of these, shown as #6 of table 2, corresponds to instant SEQ ID NO: 35 and thus targets positions 1806-1826 of SEQ ID NO: 1. At page 9 Lu et al. disclose the molecules are added to a pharmaceutically acceptable carrier to provide compositions for administering to a subject. Methods of using the siRNAs to reduce the expression of a human gene in a cell by administering a dsRNA molecule to a cell expressing the gene are disclosed at page 16. While Lu et al. do not explicitly disclose that these methods have the effect of preventing or treating fibrosis, including pulmonary fibrosis, or lung cancer, because the method disclosed by Lu et al. shares the same step as the instant claims using an identical compound, this outcome is assumed in the absence of factual evidence to the contrary to occur. 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Khvorova et al. (WO 2011/119887).
Khvorova et al. disclose siRNAs to TGF and methods for their use. These siRNAs include SEQ ID NOs: 638, 639, 661, 664 and 685 (see table 5), which correspond to instant SEQ ID NOs: 19, 21, 27, 29 and 37, respectively and thus target positions 1434-1463, 1608-1628, 1700-1726 and 1887-1907 of SEQ ID NO: 1. These 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635